     Case 2:18-cr-00031-WFN       ECF No. 227   filed 02/14/20   PageID.3609 Page 1 of 11




 1   William D. Hyslop
     United States Attorney
 2
     Eastern District of Washington
 3   Alison L. Gregoire
 4
     James A. Goeke
     Assistant United States Attorneys
 5   Post Office Box 1494
 6   Spokane, WA 99210-1494
     Telephone: (509) 353-2767
 7
 8                     UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF WASHINGTON
 9
10   UNITED STATES OF AMERICA,
11
                               Plaintiff,           No. 2:18-CR-00031-WFN-2
12
13                    v.                            UNITED STATES’
                                                    SENTENCING
14   KATRINA MICHELLE MARADEE                       MEMORANDUM
15   ADAMS,
16                             Defendant.
17
18
           Plaintiff, United States of America, by and through William D. Hyslop,
19
     United States Attorney for the Eastern District of Washington, and Alison L.
20
21
     Gregoire and James A. Goeke, Assistant United States Attorneys for the Eastern

22   District of Washington, submits the following Sentencing Memorandum:

23                           I.      STATEMENT OF FACTS
24         A series of CyberTips brought the co-Defendant MIKHAIL YURIY
25   AGEYEV (“AGEYEV”) to law enforcement’s attention. A search warrant was
26   obtained for his residence and AGEYEV was arrested. When AGEYEV was
27   interviewed, he indicated not only that he had received and distributed child
28


     UNITED STATES’ SENTENCING MEMORANDUM - 1
     Case 2:18-cr-00031-WFN      ECF No. 227    filed 02/14/20   PageID.3610 Page 2 of 11




 1   pornography, but that he had produced child pornography with KATRINA
 2   MICHELLE MARADEE ADAMS’ (“Defendant” and/or “ADAMS”) child.
 3         A forensic examination was conducted of AGEYEV’s electronic devices,
 4   and child pornography images and videos he produced were discovered. In the
 5   photos were AGEYEV, ADAMS, and ADAMS’ two-year old daughter.
 6   A.    Interview of ADAMS
 7         ADAMS was located by law enforcement and consented to an interview
 8   with her attorney present. She stated she had met AGEYEV two and half
 9
     months prior to AGEYEV’s arrest on the dating site “Badoo” and had
10
     exchanged phone numbers with him. She ultimately stated her child was in
11
     sexually explicit photographs produced by the AGEYEV, but that she had never
12
     agreed to the production of child pornography.
13
           ADAMS subsequently pled guilty to conspiracy to produce child
14
     pornography with AGEYEV. She explained in a subsequent statement
15
     AGEYEV started talking to ADAMS about bringing another woman into their
16
     relationship and, several conversations later, told her he was interested in
17
     having sex with children.
18
           AGEYEV sent ADAMS child pornography, specifically, a video of a
19
     child using a dildo. ADAMS did not want to lose her relationship with
20
21
     AGEYEV, so she purported to also be interested in children sexually. She

22   ultimately agreed to let her own daughter be used sexually by AGEYEV and

23   herself, and agreed to have the same photographed. ADAMS admitted
24   producing child pornography of her daughter with AGEYEV.
25
26
27
28


     UNITED STATES’ SENTENCING MEMORANDUM - 2
     Case 2:18-cr-00031-WFN    ECF No. 227   filed 02/14/20   PageID.3611 Page 3 of 11




 1   B.    Forensic Examinations
 2         1.     AGEYEV’s Galaxy Phone
 3         Relevant to ADAMS, on AGEYEV’s Samsung Galaxy S8+ (made in
 4   Vietnam) phone, 11 child pornography images and 2 child pornography videos
 5   were located that ADAMS and AGEYEV had produced.
 6         Five produced images (20171109 - 091205.jpg, 20171109 - 091230.jpg,
 7   20171109091235.jpg, 20171109091238.jpg, and 20171109091242.jpg) depict
 8   the exposed vagina of the two year old minor being touched by the hands of an
 9
     adult. They were created on November 9, 2017, using the camera of the Galaxy
10
     S8+ (AGEYEV’s phone).
11
           One (1) child pornography image (20171109091326.jpg) depicts the
12
     exposed vagina of the two year old being touched by AGEYEV’s hand. It was
13
     created on November 9, 2017, using the camera of the Galaxy S8+ (AGEYEV’s
14
     phone).
15
           One (1) child pornography image (6646.jpeg) is a close-up depiction of
16
     the two year old’s exposed vagina being spread open by the hand of ADAMS.
17
     This image was discovered on the Galaxy S8+ (AGEYEV’s phone), but it was
18
     also discovered on the personal cellular telephone of ADAMS, which was also
19
     examined using Cellebrite, (as IMG_3746.HEIC). It was created on October
20
21
     22, 2017. The image was created using the camera of ADAMS' cellular

22   telephone.

23         Three (3) child pornography images (8218.jpeg, 8220.jpeg, 8221.jpeg)
24   depict ADAMS performing oral sex on AGEYEV’s erect penis. The two-year
25   old child is visible in each image sitting next to ADAMS. These images were
26   discovered on the Galaxy S8+ (AGEYEV’s phone).
27         One (1) child pornography image (8217.jpeg) depicts the two year old
28   child masturbating AGEYEV’s erect penis. This image was discovered on the

     UNITED STATES’ SENTENCING MEMORANDUM - 3
     Case 2:18-cr-00031-WFN      ECF No. 227    filed 02/14/20   PageID.3612 Page 4 of 11




 1   Galaxy S8+ (AGEYEV’s phone). The image was also located in ADAMS’
 2   iCloud account, the content of which was obtained via a separate search warrant
 3   (as detailed herein) as IMG_3823.HEIC. It was created using the camera
 4   feature of ADAMS's iPhone, on October 28, 2017, and sent from the iPhone to
 5   the phone number of Samsung Galaxy Seized from AGEYEV's Person (509-
 6   771-3076) on November 2, 2017 at 1000 hrs PDT.
 7         One (1) child pornography video file (20171030_104110.mp4) depicts
 8   the two year old child kneeling on a bed next to Mikhail AGEYEV
 9
     masturbating his erect penis. The image was created on October 30, 2017, using
10
     the camera of the Galaxy S8+ (AGEYEV’s phone).
11
           One (1) child pornography video file (20171109091329.mp4) depicts a
12
     close-up of the exposed vagina of the two year old child being rubbed by
13
     AGEYEV’s hand. AGEYEV inserts a finger into the vagina of the child and
14
     asks her if it feels good. The two year old child responds "no, my poo poo".
15
     This video was created using the camera of the Galaxy S8+ (AGEYEV’s
16
     phone).
17
           AGEYEV’s phone also contained messages sent between ADAMS and
18
     AGEYEV. The messages include discussions of plans to continue to molest
19
     and rape ADAMS’ daughter and to bring other women with children into their
20
21
     sexual relationship.

22         2.     ADAMS’ iCloud

23         SA Rodney Weekes obtained a search warrant for ADAMS’s iCloud
24   account, or the remote image of her cell phone. That account also obtained
25   images AGEYEV and ADAMS produced.
26         On October 22, 2017, at 0259 hours (PDT), ADAMS utilized the camera
27   feature of her personal cellular telephone to create a digital image entitled
28   “IMG_3746.HEIC”. The digital image is described as a close-up photograph of

     UNITED STATES’ SENTENCING MEMORANDUM - 4
     Case 2:18-cr-00031-WFN     ECF No. 227     filed 02/14/20   PageID.3613 Page 5 of 11




 1   an ADAMS’ left hand spreading open the vagina of the two year old child.
 2   AGEYEV was not present when that image was produced, but he did receive
 3   the image as, on October 22, 2017, at 1003 hours (PDT), ADAMS sent the
 4   image to AGEYEV’s personal cellular telephone (509-771-3076).
 5         “IMG_3823.HEIC” portrays AGEYEV lying naked on his back on a bed
 6   with his right hand holding his erect penis. Kneeling on the bed next to
 7   AGEYEV is ADAMS’ daughter, wearing a pink shirt and sucking on a pacifier.
 8   AGEYEV is using his left hand to hold ADAMS’ daughter’s hands to his erect
 9
     penis. The photograph was taken by ADAMS. The image was created utilizing
10
     the camera feature on ADAMS’s cellular phone on October 28, 2017.
11
           “IMG_3824.HEIC” “IMG_3825.HEIC” and “IMG_3826.HEIC” portray
12
     AGEYEV lying naked on his back on a bed with ADAMS lying naked on her
13
     stomach next to him holding his erect penis with her left hand. Sitting on the
14
     bed next to ADAMS is ADAMS’ daughter, wearing a pink shirt, black pants,
15
     and sucking on a pacifier. It is apparent from the angle of the shots and the
16
     location of the individuals portrayed in the photos, AGEYEV took the
17
     photograph. The images were created utilizing the camera feature on ADAMS’s
18
     cellular phone on October 28, 2017.
19
           “IMG_3844.HEIC” portrays AGEYEV lying naked on his back on a bed
20
21
     with ADAMS lying naked on her stomach next to him performing oral sex on

22   his erect penis. Sitting on the bed next to ADAMS is ADAMS’ daughter,

23   wearing a pink shirt, black pants, and sucking on a pacifier. AGEYEV took the
24   photograph. The image was created utilizing the camera feature on ADAMS’s
25   cellular phone on October 28, 2017.
26         On November 2, 2017, at 1000 hours (PDT), ADAMS sent the digital
27   images entitled “IMG_3823.HEIC” “IMG_3824.HEIC”, “IMG_3825.HEIC”,
28


     UNITED STATES’ SENTENCING MEMORANDUM - 5
     Case 2:18-cr-00031-WFN      ECF No. 227   filed 02/14/20   PageID.3614 Page 6 of 11




 1   “IMG_3826.HEIC”, and “IMG_3844.HEIC”, described above to AGEYEV’s
 2   personal cellular telephone (509-771-3076).
 3         ADAMS’ iCloud also contained messages sent between ADAMS and
 4   AGEYEV. The messaging includes ADAMS relaying sexual acts she had
 5   dreams about performing on his son, discussion of sex acts to be performed on
 6   ADAMS’s daughter, and bringing other children into the sexual relationship.
 7   The two also discuss their plain to move in together with their children.
 8                       II.     SENTENCING CALCULATIONS
 9
           The United States agrees with United States Probation that Defendant’s
10
     Total Offense Level is 43, her Criminal History Category is I, and the resulting
11
     guideline range is 600 months, which is the statutory maximum.
12
              III.   SENTENCING FACTORS UNDER 18 U.S.C. §3553(a)
13
     A.    The Nature and Circumstances of the Offense and the History and
14         Characteristics of Defendant
15         As is detailed extensively in the PSR, the nature and circumstances of the
16   offense, as pertains to Defendant ADAMS, involve her willingness to provide her
17   two-year old daughter to a pedophile and, indeed, agreement to abuse the child
18   herself, in order to hold on to her relationship with the pedophile, AGEYEV. As is
19   detailed in the electronic messages between the ADAMS and AGEYEV, the two
20
     were making plans to move in together to enable this child abuse and exploitation
21
     to continue indefinitely.
22
           The lack of opportunity for outcry for the child victim is a very relevant
23
     circumstance of the offense. The child victim was of such tender years, she did not
24
     know what was happening to her and had limited verbal skills in any case, but
25
     most importantly, she had nobody to outcry to. One of the people perpetrating the
26
     abuse was her mother and her caretaker. Her own mother, ADAMS, was making
27
     the toddler available for abuse. Far from protecting two-year old, her own mother
28


     UNITED STATES’ SENTENCING MEMORANDUM - 6
     Case 2:18-cr-00031-WFN      ECF No. 227     filed 02/14/20   PageID.3615 Page 7 of 11




 1   provided and made her available to the person who would abuse her and then
 2   ADAMS went on to abuse the girl as well.
 3   B.    The Need for the Sentence Imposed to Reflect the Seriousness of the
 4
           Offense, Promote Respect for the Law, and to Provide Just Punishment
           The United States asks that the Court to sentence Defendant to imprisonment
 5
     for twenty-two years. The government also asks that the Court to order a lifetime
 6
 7   of supervised release. Such a significant sentence is necessary to reflect the

 8   seriousness of the offense, promote respect for the law and provide just

 9   punishment.
10         As a result of the Defendant’s choices, and as a result of her actions, her
11   child will grow up without her biological mother. Her child’s life will be changed
12   forever, as she grows up with a different name, in the custody of her grandparents.
13   C.    The Need for the Sentence Imposed to Afford Adequate Deterrence to
           Criminal Conduct
14
           Numerous factors suggest a lengthy sentence is appropriate for ADAMS.
15
     First, ADAMS did not seek to stop the abuse perpetrated against her child; the
16
17
     abuse ceased only when AGEYEV was arrested for child pornography offenses.

18   Prior to AGEYEV’s arrest, ADAMS was making plans to move herself and her

19   child in with AGEYEV, a situation that would have enabled the abuse and
20   exploitation of the child to go on indefinitely.
21         Second, ADAMS was conscious of the criminal nature of her conduct. After
22   AGEYEV was arrested, he told his sister (who had gone to visit him in the jail) to
23   ask ADAMS to delete all of the videos on her phone. The sister agreed, not
24   understanding that the videos were directly related to the charged misconduct, and
25   told ADAMS. ADAMS responded not to worry; she had already deleted
26   everything. Additionally, when ADAMS was asked about the abuse against her
27   child, she indicated she too had been abused by the AGEYEV and that she had
28   never consented to the production of child pornography and/or sexual abuse of her

     UNITED STATES’ SENTENCING MEMORANDUM - 7
     Case 2:18-cr-00031-WFN     ECF No. 227    filed 02/14/20   PageID.3616 Page 8 of 11




 1   child. ADAMS’ hands could be seen in the child pornography photos, however.
 2   When law enforcement indicated they wanted photographs of her hands for
 3   comparison, ADAMS then scratched away the identifying marks on her hands.
 4   When asked about the condition of her hands, she indicated she had a bad reaction
 5   to soap.
 6         To ADAMS’s credit, however, she did plead guilty early on in the case and
 7   deserves full credit for that acceptance of responsibility. What the United States
 8   seeks to emphasize is that she did not choose to identify her child’s abuser and end
 9
     the abuse on her own. Instead, the child’s abuser was arrested and ADAMS took
10
     some time in coming to terms with her own abuse of the child.
11
           Ultimately, ADAMS had only known AGEYEV for about three months.
12
     The United States asks the Court to consider how much damage was done in those
13
     three months and to consider the future that was planned for the child when
14
     sentencing ADAMS.
15
     D.    The Need for the Sentence Imposed to Protect the Public from Further
16         Crimes of Defendant
17         ADAMS maintains to the present time that she was not sexually interested in
18   children, but that AGEYEV was, and she maintained that she had such an interest
19
     to appease AGEYEV. The United States believes the evidence supports ADAMS’
20
     claim. The government did not identify series child pornography on ADAMS’
21
     phone, nor did it identify conversations with other pedophiles on ADAMS’ phone
22
     and/or social medial accounts. This, however, should not make her less of a
23
     concern for the Court, in terms of public safety.
24
           While ADAMS is likely being honest in asserting but for AGEYEV’s
25
     interest in sexually abusing children, she would not have offered her own child up
26
     for sexual abuse or abused her child herself. These assertions, however, even if
27
     taken at complete face value, do not make ADAMS less of a danger. This is
28


     UNITED STATES’ SENTENCING MEMORANDUM - 8
     Case 2:18-cr-00031-WFN      ECF No. 227     filed 02/14/20   PageID.3617 Page 9 of 11




 1   because—at the risk of stating the obvious—a person who would sexually abuse
 2   her own helpless child to appease a romantic partner presents a danger to society.
 3   It strains one to think of a worse crime for a mother to commit upon her child.
 4   While it is likely true that if AGEYEV had not been a pedophile, ADAMS might
 5   well have never sexually abused her child, the Court should take no solace in that
 6   possibility. This case demonstrates that ADAMS is so amenable to the desires of
 7   her paramours that she would permit the sexual abuse of her child. The danger
 8   posed to the public by such a person is and will remain very real.
 9
     E.     The Need for the Sentence Imposed to Provide Defendant with Needed
10          Educational or Vocational Training, Medical Care, or Other Correctional
            Treatment in the Most Effective Manner
11
            Defendant has not identified any needed educational or vocational training.
12
     F.     The Kinds of Sentences Available
13
            Defendant is subject to a sentence involving a term of imprisonment. The
14
15
     offense to which Defendant pled guilty carries a mandatory minimum sentence of

16   fifteen years imprisonment.

17   G.     The Kind of Sentence Contemplated by the Sentencing Guidelines
18          The Sentencing Guidelines contemplates a term of imprisonment.
19   H.     Any pertinent policy statements issued by the Sentencing Commission
20          There are no pertinent policy statements in this case.
21   I.     The Need to Avoid Unwarranted Sentence Disparity Among Defendants
            with Similar Records Who Have Been Found Guilty of Similar Conduct
22
            The government’s proposed sentence entails substantial downward variance
23
     from the guideline range.
24
25        IV.   RESTITUTION, FINES, ASSESSMENTS, AND FORFEITURES

26          The Court should impose mandatory restitution and enter a final order of

27   forfeiture as to the property identified in the preliminary order of forfeiture.
28


     UNITED STATES’ SENTENCING MEMORANDUM - 9
     Case 2:18-cr-00031-WFN    ECF No. 227    filed 02/14/20   PageID.3618 Page 10 of 11




 1         Restitution is mandatory pursuant to 18 U.S.C. §§ 2259 and 3663A. The Court
 2   should order that Defendant pay restitution in the full amount sought by the two year
 3   old victim (joint and several with AGEYEV).
 4           V.    GOVERNMENT’S SENTENCING RECOMMENDATION
 5         The government recommends the court impose a sentence to twenty-two
 6   years imprisonment as well as a lifetime term of supervised release. The
 7   government also recommends the Court order restitution to the victim.
 8         Respectfully submitted this February 14, 2020.
 9
10                                          William D. Hyslop
                                            United States Attorney
11
12                                          s/ Alison L. Gregoire
13                                          Alison L. Gregoire
                                            Assistant United States Attorney
14
15                                          s/ James A. Goeke
                                            James A. Goeke
16                                          Assistant United States Attorney
17
18
19
20
21
22
23
24
25
26
27
28


     UNITED STATES’ SENTENCING MEMORANDUM - 10
     Case 2:18-cr-00031-WFN     ECF No. 227   filed 02/14/20   PageID.3619 Page 11 of 11




 1                              CERTIFICATE OF SERVICE
 2
           I hereby certify that on February 14, 2020 I electronically filed the foregoing
 3
     with the Clerk of the Court using the CM/ECF System which will send notification
 4
     of such filing to the following:
 5
           Andrea George
 6
 7
 8                                          s/James A. Goeke
                                            James A. Goeke
 9
                                            Assistant United States Attorney
10                                          United States Attorney’s Office
                                            920 W. Riverside Suite 300
11
                                            Spokane, WA 99210
12                                          (509) 353-2767
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     UNITED STATES’ SENTENCING MEMORANDUM - 11
